


110 HR 2749 IH: Voluntary Medicare Quality Reporting

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2749
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Gordon of
			 Tennessee (for himself and Mr.
			 Shadegg) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a transition to a new voluntary quality reporting program for
		  physicians and other health professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Medicare Quality Reporting
			 Act of 2007.
		2.Findings
			(a)FindingsCongress
			 makes the following findings:
				(1)The health care
			 system of the United States is the world’s most advanced health care system and
			 delivers health care according to the highest quality standards. Physicians and
			 other health professionals are committed to providing the highest quality of
			 health care to beneficiaries under the Medicare program.
				(2)Physicians have
			 been actively engaged with the American Medical Association’s Physician
			 Consortium for Performance Improvement in the development of evidence-based and
			 clinically valid measures in order to improve the quality of health care and
			 have also worked closely with the Centers for Medicare & Medicaid Services
			 (CMS) in assuring the successful implementation of the Physician
			 Voluntary Reporting Program (PVRP) developed to measure and
			 evaluate quality of health care.
				(3)Physicians are
			 actively collaborating with consensus organizations in their efforts to—
					(A)improve the
			 quality of health care through the specification of quality measures for
			 services; and
					(B)develop a rational
			 system for collecting, aggregating, and reporting data across numerous public
			 and private insurance programs in the least burdensome way.
					(4)Quality measures
			 for covered professional services (as defined in section 1848(k)(3)(A) of the
			 Social Security Act (42 U.S.C. 1395w–4(k)(3)(A)) must be—
					(A)evidence-based and
			 clinically valid;
					(B)regularly updated
			 to reflect current medical practice;
					(C)specialty
			 specific; and
					(D)developed by
			 relevant medical and other health professional specialty societies with
			 expertise in the area of health care involved.
					(5)All quality
			 measures for covered professional services (as so defined) should be
			 pilot-tested in a variety of practice settings and across all relevant medical
			 and other health professional specialties before they are included in a
			 value-based purchasing system for such services.
				(6)Physicians must be
			 actively engaged in all aspects of the development and implementation of an
			 effective quality reporting and value-based purchasing system for covered
			 professional services (as so defined). The development process for such system
			 must be transparent to all physicians and adhere to a consistent set of
			 rules.
				(7)Any effective
			 quality reporting system for covered professional services (as so defined) must
			 recognize the actual health information technology and administrative costs
			 physicians and other health professionals incur for participating in the
			 system.
				(8)Any quality
			 reporting program for covered professional services (as so defined) should
			 focus on meaningful improvements in patient care rather than requiring
			 physicians to report for the sake of reporting.
				(9)Most physicians
			 and other health professionals have not had any experience in quality reporting
			 and lack the necessary health information technology and administrative
			 infrastructures to participate in a value-based purchasing system for
			 physicians’ services.
				(10)The 6-month
			 program under section 1848(k) of the Social Security Act (42 U.S.C.
			 1395w–4(k)), as added by section 101(b) of division B of the Tax Relief and
			 Health Care Act of 2006 (Public Law 109–432; 120 Stat. 2975), the 2007
			 Physician Quality Reporting Initiative (PQRI), does not provide
			 a sufficient amount of time to test and evaluate the appropriateness and
			 effectiveness of this new reporting system. Therefore, it is premature to
			 implement a permanent Medicare quality reporting system for physicians in
			 2008.
				3.Transition to new
			 voluntary Medicare quality reporting program
			(a)Evaluating the
			 transitional quality reporting system established for
			 2007
				(1)EvaluationThe Secretary of Health and Human Services
			 shall evaluate the quality reporting system under paragraph (1) of section
			 1848(k) of the Social Security Act (42 U.S.C. 1395w–4(k)) (as added by section
			 101(b) of division B of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432)), as applied for 2007 using the quality measures described in
			 paragraph (2)(A) of such section to determine the following:
					(A)The extent to
			 which such quality measures were valid, clinically relevant, practicable, and
			 not overly burdensome.
					(B)The percentage of
			 eligible professionals (as defined in paragraph (3)(B) of such section) in each
			 category of eligible professionals described in such paragraph that had such
			 quality measures to report for such year.
					(C)The rate of
			 participation in such quality reporting system of eligible professionals
			 described in subparagraph (B) in each such category.
					(D)The average administrative costs of medical
			 practices of such eligible professionals for reporting such quality measures,
			 as it relates to the size of such practices.
					(2)ReportNot
			 later than June 1, 2008, the Secretary of Health and Human Services shall
			 submit to Congress a report containing the findings of the evaluation under
			 paragraph (1).
				(b)Transitional
			 quality reporting after December 31, 2007, and before implementation of new
			 voluntary Medicare quality reporting program
				(1)In
			 generalSection 1848(k)(2)(B) of the Social Security Act (42
			 U.S.C. 1395w–4(k)(3)(B)) is amended to read as follows:
					
						(B)For 2008 and
				2009Eligible professionals may continue to report to the
				Secretary quality measures specified under subparagraph (A) after December 31,
				2007, and before December 31, 2009, in order for the Secretary to refine
				systems for reporting quality
				measures.
						.
				(2)Prohibiting use
			 of Physician Assistance and Quality Initiative Fund for quality reporting bonus
			 payments in 2008Section 1848(l)(2)(B) of the Social Security Act
			 (42 U.S.C. 1395w–4(l)(2)(B)), as added by section 101(d) of division B of the
			 Tax Relief and Health Care Act of 2006 (Public Law 109–432), is amended by
			 adding at the end the following new sentence: The Secretary shall not
			 expend from the Fund any amounts for bonus incentive payments for quality
			 reporting of data on quality measures with respect to services furnished during
			 2008..
				4.The voluntary Medicare quality reporting
			 program
			(a)In generalSection 1848(k)(2)
			 of the Social Security Act (42 U.S.C. 1395w–4(k)(2)) as added by section 101(b)
			 of Division B of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432; 120 Stat. 2975), is amended by adding at the end the following new
			 subparagraph:
				
					(C)For 2010 and
				succeeding years
						(i)In
				generalFor purposes of reporting data on quality measures for
				covered professional services furnished during 2010 and during succeeding
				years, the quality measures specified under this paragraph for covered
				professional services are quality measures the Secretary has selected in
				accordance with this subparagraph as part of the rulemaking process for
				payments under this section for 2010 and succeeding years, respectively.
						(ii)Characteristics
				of measuresThe quality measures selected under clause (i)
				shall—
							(I)include a mixture
				of structural measures, process measures, and outcomes measures (as such terms
				are defined in clause (v));
							(II)be evidence-based
				and clinically valid;
							(III)be relevant to
				physicians, other eligible professionals, and individuals entitled to benefits
				under part A or enrolled under this part; and
							(IV)include measures
				that capture patients' assessments of clinical care provided.
							(iii)FairnessThe
				selection of quality measures under this subparagraph shall be conducted (and
				such quality measures shall be applied) in a manner that—
							(I)takes into account
				differences in individual health status;
							(II)takes into
				account an individual’s compliance with health care orders;
							(III)does not
				directly or indirectly encourage patient selection or deselection;
							(IV)does not penalize eligible professionals
				who furnish services to individuals entitled to benefits under part A or
				enrolled under this part who are frail, low-income, of racial or ethnic
				minority groups, or of limited English language proficiency;
							(V)reduces health
				disparities across groups and areas;
							(VI)uses appropriate
				statistical techniques to ensure valid results; and
							(VII)assures that the
				Secretary is able to process data for the quality measures as written by the
				individual or organization that developed the measure.
							(iv)Selection
				process for measures to be reportedThe measures selected under
				clause (i) for 2010 (and each succeeding year) shall be measures that have been
				published by the Secretary in the Federal Register not later than November 1
				before the year as endorsed quality measures that are applicable to covered
				professional services during the year. For purposes of this subparagraph, the
				Secretary may publish quality measures for 2010 (or a succeeding year) in the
				Federal Register only if such measures are selected and endorsed as
				follows:
							(I)Recommendations
				for clinical areasNot later than October 1, 2008 (and each
				succeeding October 1), the Secretary shall request, through notice in the
				Federal Register (without comment period), each physician specialty
				organization, each other eligible professional organization, and each quality
				improvement organization to submit to the Physician Consortium for Performance
				Improvement of the American Medical Association (referred to in this
				subparagraph as the Consortium) by not later than December 31,
				2008 (and each succeeding December 31), recommendations of clinical areas for
				the development of quality measures for purposes of this subparagraph. Not
				later than December 31, 2008 (and each succeeding December 31), the Secretary
				shall also submit to the Consortium recommendations of clinical areas for the
				development of such quality measures.
							(II)Selection of
				clinical areasNot later than March 31, 2009 (and each subsequent
				March 31), the Consortium is requested to submit to the Secretary the
				recommendations described in subclause (I).
							(III)Development of
				proposed quality measuresNot
				later than June 1 of each year (beginning with 2009), the Consortium, in
				collaboration with physician specialty organizations and other eligible
				professional organizations, is requested to develop proposed quality measures
				for each clinical area identified under subclause (I). Such measures shall meet
				the requirements of clauses (ii) and (iii).
							(IV)Endorsement of
				quality measuresNot later
				than June 15 of each year (beginning with 2009), the Consortium is requested to
				submit the proposed quality measures developed under subclause (III) to a
				consensus organization for endorsement. Not later than September 30 of each
				year (beginning with 2009), the consensus organization is requested to submit
				to the Secretary the quality measures that have been endorsed by the consensus
				organization.
							(v)Definitions for
				types of measuresIn this subparagraph:
							(I)Structural
				measureThe term structural measure means a measure
				that reflects the organizational, technological, and human resources
				infrastructure of a system necessary for the delivery of quality health care
				(such as the use of health information technology for submission of
				measures).
							(II)Process
				measureThe term process measure means a measure
				associated with the practice of health care or the furnishing of a service that
				is known to be effective.
							(III)Outcome
				measureThe term outcome measure means a measure
				that provides information on how health care affects patients.
							(vi)Consensus
				organization definedIn this subparagraph, the term
				consensus organization means an organization, such as the National
				Quality Forum, that the Secretary identifies as—
							(I)having experience
				in using a process for reaching a group consensus with respect to quality
				measures relating to the performance of those providing health care services;
				and
							(II)including in such
				process practicing physicians, practitioners with experience in the care of the
				frail elderly and individuals with multiple complex chronic conditions,
				organizations and individuals representative of the specialty involved,
				individuals entitled to benefits under part A or enrolled under this part,
				experts in health care quality, individuals with experience in the delivery of
				health care in urban, rural, and frontier areas and to underserved populations,
				and representatives of the
				Secretary.
							.
			(b)Use of
			 registry-based reportingSection 1848(k) of the Social Security
			 Act (42 U.S.C. 1395w–4(k)) as added by section 101(b) of Division B of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 2975) is
			 amended to read as follows:
				
					(4)Use of
				registry-based reportingAs
				part of the process for reporting quality measures under subparagraphs (B) and
				(C) of paragraph (2), the Secretary shall address a mechanism whereby an
				eligible professional may provide data on quality measures through an
				appropriate medical registry, as identified by the Secretary. The Secretary
				shall require that any such mechanism be for purposes of reporting data only to
				the Secretary. The Secretary shall treat such data as confidential and shall
				not make such data available to any other party or person. Any data obtained by
				the Secretary under this paragraph shall not be subject to discovery or
				admitted into evidence in any Federal or State civil judicial or administrative
				proceeding.
					.
			
